849 F.2d 605Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernay HALSEY, Jr., a minor by Bernay HALSEY, Sr. and BrendaHalsey;  Johnny Allen, Jr., a minor by Johnny Allen, Sr. andDorothy Allen;  Calvis Jefferies, a minor by MinnieJefferies, Plaintiffs-Appellants,v.CHEROKEE COUNTY SCHOOL DISTRICT NO. 1;  Board of TrusteesCherokee County School District No. 1;  Richard Weaver,Detective, individually and in his official capacity;  JoycePatterson, individually and in her official capacity;  JoeE. Perrin, Sr., individually and in his official capacity asa member of the Board of Trustees, Cherokee County SchoolDistrict No. 1;  Gloria G. Rosemond, individually and in herofficial capacity as a member of the Board of Trustees,Cherokee County School District No. 1;  Walter J. Smith,individually and in his official capacity as a member of theBoard of Trustees, Cherokee County School District No. 1;Larry W. Bostic, individually and in his official capacityas a member of the Board of Trustees, Cherokee County SchoolDistrict No. 1;  J. Arthur Bridges, Jr., individually and inhis official capacity as a member of the Board of Trustees,Cherokee County School District No. 1;  Clarence J.Huffstetler, individually and in his official capacity as amember of the Board of Trustees, Cherokee County SchoolDistrict No. 1;  Jerry W. McDaniel, individually and in hisofficial capacity as a member of the Board of Trustees,Cherokee County School District No. 1;  Joe Dean Spencer,individually and in his official capacity as a member of theBoard of Trustees, Cherokee County School District No. 1;Danny W. Stacy, individually and in his official capacity asa member of the Board of Trustees, Cherokee County SchoolDistrict No. 1;  John E. Ewing, individually and in hisofficial capacity as Superintendent, Cherokee County SchoolDistrict No. 1;  James D. Patterson, individually and in hisofficial capacity as Principal East Junior High SchoolCherokee County School District No. 1;  William A.Cleveland, Jr., individually and in his official capacity asAssistant Principal Gaffney Senior High School CherokeeCounty School District No. 1;  Albert Eads, individually andin his official capacity as Principal Gaffney High SchoolCherokee County School District;  Jimmy N. Scates,individually and in his official capacity as Chief ofPolice, City of Gaffney, County of Cherokee, State of SouthCarolina;  James T. Love, individually and in his officialcapacity as Municipal Judge, City of Gaffney, County ofCherokee, State of South Carolina, unnamed and unknownemployees and agents of Cherokee County School District No.1, unnamed and unknown employees, agents and assigns of theCity of Gaffney, County of Cherokee, State of SouthCarolina, and the County of Cherokee, South Carolina,Defendants-Appellees.
No. 87-2655.
United States Court of Appeals, Fourth Circuit.
Argued:  May 5, 1988.Decided:  June 1, 1988.

James Arthur Cheek, for appellants.
William U. Gunn (Holcombe, Bomar, Wynn & Gunn, on brief);  Jack D. Griffeth (Love, Thornton, Arnold & Thomason, on brief);  Ronald H. Colvin (Hines, Colvin & Wolfe, on brief), for appellees.
Before K.K. HALL and WILKINS, Circuit Judges, and ROBERT R. MERHIGE, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Bernay Halsey, Jr., Johnny Allen, Jr., and Calvis Jefferies, three black South Carolina minors, brought this 42 U.S.C. Sec. 1983 action alleging racial discrimination resulting in unlawful school discipline and prosecution.  The district court denied plaintiffs' motions to amend their complaint to add a cause of action for violations of the preclearance requirements of the Voting Rights Act of 1965, 42 U.S.C. Sec. 1973c, and for class certification.  The court then granted summary judgment in favor of all defendants.  A review of the record, the briefs, and oral argument discloses that this appeal is utterly without merit.  Finding no error, we affirm.


2
AFFIRMED.